Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 1 of 12




 EXHIBIT A
                         Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 2 of 12

 Brownell, Mari-Ann B.

From:                                                      Smith, Howard J.
Sent:                                                      Tuesday, December 18, 2018 12:14 PM
To:                                                        'Alex Wright'
Cc:                                                        Larry Ecoff
Subject:                                                   RE: Activity in Case 1:17-cv-09737-JGK-SN Wright v. New Moda, LLC. Order
Attachments:                                               New Moda_ First Request for Production of Documents 7.31.18 (117653241_1....pdf


See attached. Please advise asap if you have an attorney and when we will get the documents that you told me we
would have by the end of last week.


     MARSHALL DENNEHEY
     WARNER COLEMAN &GOCG|N
                   4\1 | I UR N l Y w
                                    ' .\ !   I Aw

          I!`\      NI      ra I    (HI       I. I    NY


                           Howard J. Smith                          wall Street Plaza
                                                                    88 Pine St., 21st Floor
                                   Attorney at Law                  New York, NY 10005 1801
                                   M | e mail|website               Direct:     (212) 376 6494
                                                                    Main:       (212) 376-6400
                                                                    Fax:        (212) 376-6490




This e-mail transmission and any documents, files or previous e-mail messages attached to it, are confidential and are protected by the attorney-client privilege and/or work product doctrine. lf you are not
the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any review, disclosure, copying, dissemination, distribution or use of any of the
information contained in, or attached to this e-mail transmission is STRICTLY PROHIBITED. if you have received this transmission in error, please immediately notify me by forwarding this e-mail to
HJSmith@mdwcQ.com, or by telephone at (212) 376-6494 and then delete the message and its attachments from your computer.




From: Alex Wright [mailto:askalex@mac.com]
Sent: Monday, December 17, 2018 4:49 PM
To: Smith, Howard J.
Cc: Larry Ecoff
Subject: Re: Activity in Case 1:17-cv-09737-JGK-SN Wright v. New Moda, L.L.C. Order

P le a s e re s e nd your dis cove ry re que s t. S ince we didn't re ce ive a ny by the initia l J udge s de a dline I don't s e e it in
my e ma il re que s t. P le a s e forwa rd your re que s t a nd we will ge t the m.to you imme dia te ly.

S e nt from my iP hone

On Dec 13, 2018, at 3:42 PM, Smith, Howard J. <HJSmith@MDWCG.com> wrote:

                 Alex:

                 Per our conversation yesterday, we look forward to hearing from your new counsel and getting your
                 discovery responses this week.

             Also, we acknowledge receipt of three deposition notices from you. Please note that Mark Mechaly is no
             longer with defendant and thus we cannot produce him for a deposition. Also, we object to your noticed
             dates for defendant's depositions for the last week of this month considering we have yet to receive any
             discovery from you. In addition, the federal rules require that the deposition of Mr. Ohebsion, both
             individually and as corporate representative, take place in Los Angeles. Thus, we will make defendant
                                                                                                     1
         Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 3 of 12
available for deposition in Los Angeles at a mutually agreeable date after we receive responses to our
discovery.

Howard



    MARSHALL DENNEHEY
    WARNER COLEMAN &. GOGGIN
                 .xl IUHNI YR -\l \|4`*|I1\1
         I.-\     Nl      IH       ull       rl       l'\ T

                                                                    Wall Street Plaza
                          Howard J. Smith                           88 Pine St., 21st Floor
                                  Attorney at L a w                 New York, NY 10005-1801

                                       | e-mail | website           Direct:     (212) 376-6494
                                                                    Main:       (212) 376-6400
                                                                    Fax:        (212) 3766490




This e-mail transmission and any documents, files or previous e-mail messages attached to it, are confidential and are protected by the attorney-client privilege andlor work
product doctrine. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any review, disclosure,
copying, dissemination, distribution or use of any of the information contained in, or attached to this e-mail transmission is STRICTLY PROHIBITED If you have received this
transmission in error, please immediately notify me by forwarding this e-mail to HJSmith@mdwcQ.com, or by telephone at (212) 376-6494 and then delete the message and its
attachments from your computer,




From:Alex Wright [mailto:askalex@mac.com]
Sent:Wednesday, December 12, 2018 3:09 PM
To: Smith, Howard J.
Cc: Larry Ecoff
Subject:Re: Activity in Case 1:17-cv-09737-JGK-SN Wright v. New Moda, L.L.C. Order

I a m re ta ining a la wye r a nd we ca n s pe a k on the phone la te r toda y. 917-577-2494


    MARSHALL DENNEHEY
    WARN ER COLEMAN & GOGCIN
                 A I U5-t;N 1 N* s A. r- I Aw
         l' A     N!       an       ml        'I I    xv

                                                                    Wall Street Plaza
                          Howard J. Smith                           88 Pine St., 21st Fioor
                                   Attorney at Law                  New York, NY 10005~1801
                                   bio | e-mail | website           Directt     (212) 376-6494
                                                                    Main:       (212) 376~6400
                                                                    Fax:        (212) 376-6490




This e-mail transmission and any documents, files or previous e-mail messages attached to il, are confidential and are protected by the attorney-client privilege and/or work
product doctrine. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any review, disclosure,
copying, dissemination, distribution or use of any of the information contained in, or attached to this e-mail transmission is STRICTLY PROHIBITED. If you have received this
transmission in error, please immediately notify me by forwarding this e-mail to HJSmith@mdwcq.com, or by telephone at (212) 3766494 and then delete the message and its
attachments from your computer.




On De c 12, 2018, a t 2:02 P M, S mith, Howa rd J . <HJ S mith@ MDWCG.com> wrote :

                Alex:


                                                                                         2
Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 4 of 12
  We have not received any response to my email below. Judge Netburn's rules require
  that the parties speak to see if they can resolve discovery disputes so please advise
  when you are free to speak by phone. Otherwise, we will have no choice but seek
  permission from the Court to make a motion to compel.

  Howard



       MARSHALL DENNEH EY
       WARNER COLEMAN &GOGG|N
                   .~.| lunmiw Ai QAW
            II\     nI       hi       ull        F I     NT



                            Howard J. Smith                             Wall Street Plaza
                                                                        88 Pine Si. 21st Ffoor
                                     Attorney at Law                    New York, NY 10005-1801

                                     bio Ie mail| website               Direci:     (212) 376-6494
                                                                        Main:       (212) 376-6400
                                                                        Fax:        (212) 376-6490




  This e-mail transmission and any documents, files or previous e-mail messages attached to ii, are confidential and are protected by the attorney-
  client privilege and/or work product doctrine. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient,
  you are hereby notified that any review, disclosure, copying, dissemination, distribution or use of any of the information contained in, or attached to
  this e-mail transmission is STRICTLY PROHIBITED. If you have received this transmission in error, please immediately notify me by forwarding this
  e-mail to HJSmith@mdwco.com, or by telephone at (212) 376-6494 and then delete the message and its attachments from your computer




  From: Smith, Howard J. [mailto:HJsmith@MDwCG.com]
  Sent: Monday, November 26, 2018 8:47 PM
  To: Alex Wright
  Cc: Larry Ecoff
  Subject: FW: Activity in Case 1:17-cv-09737-JGK-SN Wright v. New Moda, L.L.C. Order

  Alex:

  Per the Court's order below, please advise if you have retained counsel per the Court's
  suggestion.

 Also, we still have received no documents at all from you in response to our discovery
 requests despite having served them on you four months ago. As we are under a Court
 order to give a report on the status of this case by 1/04 and to complete all discovery by
 1/21 (with no further extensions), we need to know your intention as soon as possible.

  Howard



      MARSHALL DENNEHEY
      WARNER COLEMAN & GOGGIN
                   Al ls:-t'rJty'-AI           l.\'.'.

           I'A      Nl       rn       uH         F I     nv
                                                                        Wall Street Plaza
                            Howard J. Smith                             88 Pine St. 21st Floor
                                     Attorney at Law                    New York, NY 10005 1801
                                     bio |e-mail|website                Direct:     (212) 376-6494
                                                                        Main:       (212) 376 6400
                                                                        Fax:        (212) 376-6490



                                                                              3
Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 5 of 12
 This e-mail transmission and any documents, files or previous e-mail messages attached lo il, are confidential and are protected by the attorney-
 client privilege and/orwork product doctrine. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient,
 you are hereby notified that any review, disclosure, copying, dissemination, distribution or use of any of the information contained in, or attached to
 this e-mail transmission is STRICTLY PROHIBITED. lf you have received this transmission in error, please immediately notify me by forwarding this
 e-mail to HJSmith@mdwcQ.com , or by telephone at (212) 3763494 and then delete the message and its attachments from your computer.




 From: NYSD ECF Poo|@nysd.uscourts.gov [ mailto:NYSD ECF Poo|@nysd.uscourts.gov]
 Sent: Tuesday, October 23, 2018 11:55 AM
 To: CourtMai|@nysd.uscourts.gov
 Subject: Activity in Case 1:17-cv-09737-JGK-SN Wright v. New Moda, L.L.C. Order



 This is a n a utoma tic e -ma il me s s a ge ge ne ra te d by the CM/ECF s ys te m.
 P le a s e DO NOT RES P OND to this e -ma il be ca us e the ma il box is
 una tte nde d.
 ***N0 )E T() P UBLIC AC C E S S US E R S *** J u d ic ia l C o n fe re n c e o f th e
 Unite d S ta te s policy pe rmits a ttorne ys of re cord a nd pa rtie s in a ca s e
 (including pro s e litiga nts ) to re ce ive one fre e e le ctronic copy of a ll
 docume nts file d e le ctronica lly, if re ce ipt is re quire d by Ia w or dire cte d by the
 file r. P ACER a cce s s fe e s a pply to a ll othe r us e rs . To a void la te r cha rge s ,
 downloa d a copy of e a ch docume nt during this firs t vie wing. Howe ve r, if the
 re fe re nce d docume nt is a tra ns cript, the fre e copy a nd 30 pa ge limit do not
 a p p ly.

                                                           U.S . Dis tric t Co u rt

                                               S o u th e rn Dis tric t o f Ne w Yo rk

 Notice of Electronic Filing

 The following tra ns a ction wa s e nte re d on 10/23/2018 a t 11:54 AM EDT a nd file d
 on 10/23/2018
 Ca s e Na me :            Wright v. Ne w Moda , L.L.C.
 Ca s e Nu mb e r:         1:17-cv-09737-J GK-S N
 File r :
 Do c u m e n t Nu m b e r: M

 Do c ke t Te xt:
 ORDER: As stated on the record at the discovery conference on
 October 22, 2018, the Court extends the discovery deadline until
 Monday, January 21, 2019. This deadline will not be further extended.
 The parties are directed to file a joint letter on Friday, January 4,
 2019, updating the Court on the status of discovery. The letter
 should also include a proposed briefing schedule for any summary
 judgment motions. ln addition, plaintiff is encouraged to locate
 counsel in the next 30 days. Both parties may engage in discovery
 during this time period. The parties may contact the Court should
 they believe further settlement discussions would be productive.
 (Discovery due by 1/21/2019.) (Signed by Magistrate Judge Sarah
 Netburn on 10/23/2018) (ras)


                                                                             4
Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 6 of 12

 1:17-c v-09737-J GK-S N Notice ha s be e n e le ctronica lly ma ile d to:

 La wre nce Ecoff e coff@e cofHa w.com, a gue ro@e coffla w.com,
 ca mpa in@e coff1a w.com, ma rque z@e cofHa w.com, yoon@e cofHa w.com

 Howa rd J . S mith, III    HJ S mith@ mdwcg.com

 1:17-cv-09737-J GK-S N Notice ha s been de live re d by othe r me a ns to:

 Ale x Wright
 193 Front S tre e t
 Ne w York, NY 10038

 The following docuine nt(s ) a re a s s ocia te d with this tra ns a ction:

  Docume nt de s cription:Ma in Docume nt
  Origina l file na me :n/a
  Ele ctronic docume nt S ta mp:
  [S TAMP dce cfS ta mp_ID=l008691343 [Da te =10/23/2018] [Fi1e Numbe r=2l033626

  91927db6f02607c6e9fa53103d881 b212c104063aa92dd83b7406af5395fcde]1




                                                5
   Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 7 of 12




UNITE D S TATE S DIS TR IC T C O UR T
F O R THE S O UTHE R N DIS TR IC T O F NE W YO R K
-------~-------------------~----------------~--------------------x
ALE X B. W R IG HT,

                                                        P la in tiff,
                                                                               Ca s e No. 17 CV 9737 J GK
                            -against~

NEW MODA, LLC,




         I)E F E NDANT' S F IR S T R E Q UE S T F O R P R O DUC T IO N O F DO C UME NT S

         P LEAS E TAKE NOTICE tha t, purs ua nt to Rule s 26 a nd 34 of the Fe de ra l Rule s of Civil

P roc e dure , de fe nda nt Ne w Moda , LLC, he re by re que s ts tha t pla intiff Ale x B. Wright produc e

a nd pe rmit ins pe ction, copying, te s ting, or s a mpling of the following ite ms within thirty da ys , or

a s o th e rwis e d ire c te d b y th e C o u rt, a t th e o ffic e s o f Ma rs h a ll De n n e y Wa rn e r C o le m a n &

Go g g in , c /o Ho wa rd J . S m ith , E s q ., Wa ll S tre e t P la za , 8 8 P in e S tre e t, Ne w Yo rk, Ne w Yo rk

10005.

                    Definitions, Rules of Construction, and General Instructions.
         The Uniform De finitions in Dis cove ry Re que s ts s e t forth in Loca l Civil Rule 26.3 of the

Rule s of the Unite d S ta te s Dis trict Courts for the S outhe rn a nd Ea s te rn Dis tricts o fNe w York a re

incorpora te d he re in by re fe re nce without limita tion.


         1.       "P la intiff" me a ns P la intiff Ale x B. Wright, his a ge nts , re pre s e nta tive s , pa rtne rs

a nd a ny othe r pe rs on or e ntity a cting on his be ha lf or s ubj e ct to his control.

         2.       "Def endant" m eans New Moda, LLC and its m em bers, em ployees, agents,

attorneys, parents, subsidiaries, affiliated corporations, and any other person 01' entity acting on

its behalf or subject to its control.

         3.       "Compla int" me a ns the Compla int file d in this a ction.



                                                           1
   Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 8 of 12




         4.       "Ans we r" m e a ns the Ans we r to Com pla int with Affirm a tive De fe ns e s file d in this

 action at Dkt. 7.

         5.       "Ma rk" s ha ll me a n the tra de ma lik a nd inte lle ctua l prope rty which is the s ubje ct of

 the Complaint.

         6.       Th e te rm "c o lm n u n ic a tio n s " s h a ll m e a n a ll c o rre s p o n d e n c e , e m a ils , te x ts ,

memoranda, and/or any form of communication

         7.       The term "relatin to" means refe1'1'in to, ertainin J to, concernin                         7
                                                                                                                  or relatin to

the given subject matter.

         8,       These requests arc intended to cov er all docum ents in your possession or

otherwise subject to your custody or control, regardless of the location of such documents,

including thos e in the pos s e s s ion, cus tody, or control of your cmployccs, agents, representatives,

attorneys, advisors, 01' consultants.

         9.      If, in responding to these requests, you perceiv e any ambiguity in a particular

re que s t, de finition, or ins truction, your re s pons e s hould s e t forth the m a tte r de e m e d a m biguous

and the construction intc1'prctcd and used by you in responding.

        10.      If a n y d o c u m e n t o r p o rtio n th e re o f re s p o n s iv e to a n y re q u e s t is with h e ld fro m

produotion for any reason, including on the pu1'po1'tcd grounds of attorney-client privilege, work-

product doctrine , 01' a ny othe r a pplica ble privile ge pre cluding com pe lle d dis cove ry, Loca l Civil

Rule 26.2 requires you to identify the nature of the privilege which is being claimed and, if the

pri v i l ege i s gov erned by state l aw, to i ndi cate thc state's pri v i l ege rul e bei ng i nv oked.

Additionally, you are required to prov ide a p riv ile g e lo g in a c c o rd a n c e with Lo c a l C iv il R u lc

26.2 whic h re quire s tha t you s e t ibrth the following with re s pe c t to a ny purporte dly privile ge d

document: (i) the type of document, e.g., letter or memorandum, (ii) the general subject matter




                                                             2
   Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 9 of 12




of the document, (iii) thc date of thc document, and (iv) the author of the document, thc

a ddre s s e e of the docum e nt, a nd a ny othe r re cipie nts a nd, whe re not a ppa re nt, the re la tions hip of

the a uthor, a ddre sse e s, a nd re cipie nts to e a ch othe r.

           1 1.      If any document or any portion thereof responsive to any request has been

discarded, destroyed, altered, lost or redacted (collectively "altered/missing") in whole or in pa11,

state : (i) the date the document was altered/missing, (ii) the circumstances under which the

document became altered/missing; (iii) the id e n tity o f th e p e rs o n who rendered thc document

a lte re d/m is s ing, a nd (iv) whe re the docum e nt wa s s tore d prior to be com ing a lte re d/m is s ing,

          12.       If yo u a re u n a b le to c o m p ly with a n y rc q u c s t in fu ll, yo u s h a ll c o m p ly with th c

request to the fullest extent possible and explain why full compliance is not possible. You must

produce in /ofo a ll docum e nts a nd things re que s te d he re in, notwiths ta nding the fa ct tha t portions

o f s u c h d o c u m e n ts a n d th in g s m a y c o n ta in in fO rm a tio n n o t rc q u c s tc d , a n d yo u m u s t in c lu d e

interim as well as final versions 01' editions of each document, as well as any editions 01' copies

of the doc um e nts tha t a re not ide ntic a l to the origina l (whe the r due to ha ndwritte n nota tions ,

re vis ions , or othe rwis e ).

          13.       In producing documents, all documents that are physically attached to each other

s h a ll b c p ro d u c e d in th a t fo rm . Do c u m e n ts a re to b e p ro d u c e d in th e ir e n tire ty a n d with o u t

redaction,        Documents that are segregated or separated from other documents, whether by

inclusion in binders, files 01' sub-files, or by the use of dividers, tabs, 01° any other method, shall

be produced in that form. In a ccorda nce with Rule 34(b)(2)(I£ )(i) of the F e de ra l Rule s of Civil

P roce dure , docum e nts s ha ll be produce d in thc orde r in which the y a re m a inta ine d in the us ua l

cours e of bus ine s s , or s ha ll be orga nize d a nd la be le d to coxrcs pond to pa rticula r re que s ts .

          14.       All docum e nts origina ting in a n e le ctronic form a rc to be produce d in the ir na tive




                                                                  3
   Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 10 of 12




 fo rm a t o t' o th e rwis e in a fo rm a t c o m p a tib le with s ta n d a rd litig a tio n d o c u m o n t-m a n a g e m e n t

database software (e.g., Concordance, Relativity, etc.), with intact metadata fields, OCR images,

a n d a p p ro p ria te c o rre s p o n d in g lo a d file s , a ll to b e m u tu a lly a g re e d to b y th e p a rtie s .      All

documents should be preserved in their native format, and Defendant reserves its right to request

that electronic documents be produced in their nativ e format. Documents which exist in hard

copy form only may bc conv erted to electronic Form and produced in the, same manner as

electronic documents as set forth above.

           15.      In these requests, references to any individual ol' entity include the individual or

entity as well as any person or entity under the individual's or entity's control, including, but not

lim ite d to, all present and former subsidiaries, affiliates, predecessors, successors, officers,

dire ctors , a ge nts , e mploye e s , s ha re holde rs , pa rtne rs liips , ge ne ra l a nd limite d pa utncrs the re of, a nd

any aliases, code names, or trade or business names used by any of the foregoing.


                                              DOCUMENT REQUESTS


           1.       All d o c u m e n ts c o n c e rn in g th e p u rc h a s e , re c e ip t, a s s ig n m e n t a n d a n y o th e r

docume nts re la ting to P la intiffs owne rs hip of the Ma rk.

           2.       All communications between Plaintiff and Defendant.

           3I       All d o c u m e n ts re la tin g to th e m a rke tin g , p ro m o tio n a n d u s e o f th e Ma rk b y

P la in tiff.

           4.       All doc um e nts re la ting to the prote c tion a nd/or polic ing of the Ma rk, inc luding

copie s of a ll ce a s e a nd de s is t le tte rs , la ws uits , cla ims , a nd de ma nds .

          5.        All lice ns e a gre e me nts e nte re d into be twe e n P la intiff a nd a ny individua l or e ntity

relating to the use of the Mark.




                                                                 4
  Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 11 of 12




          6.       All a g re e m e nts b e twe e n P la intiff a nd a ny third p a rty re la ting to the us e a nd

distribution of' products utilizing the Mark.

         7.        All e fforts by P la intiff tc prote ct, police 01' e nforce the prote ction of the Ma rk.

         8.        All docume nts re la ting to the income received as a result of sales, licensing 01' use

o f th e Ma rk, in c lu d in g with o u t lim ita tio n a ll p ro fit a n d lo s s s ta te me nts , ba nk s ta te me nts ,

accounting records, or materials relating to income received as a result of promotion and sale of

goods utilizing thc Mark.

         9.        All documents relating to costs and expenses incurred in connection with the use

of the Ma rk.

         10.       All docume nts re la ting to the re gis tra tion, or a tte mpts to re gis te r, the Ma rk.

         l 1.      All documents relating to any attempts to register, or registration, of "Defend
                                                                                                                                          r




Paris" with the United States Patent and T1° adema1'k Office.

         12.      All communications with the United States 'I`1'adema1'k Office relating to attempts                                 3
to re gis te r tlw Ma rk.
                                                                                                                                      3
         13.      All d o c u m e n ts re la tin g to th e d a te w h e n P la in tiff firs t b e c a m e a w a re o f

Defcndant`s usc of the phrase "Defend Pa1'is".
                                                                                                                                          3



         14.      A l l d o c u m e n t s r e l a t i n g t o D e f e n d a n t ' s u se o f " D sf e n d P a r i s, " wh e t h e r       4



                                                                                                                                      E
                                                                                                                                      f
dome s tica lly or in othe r countrie s .                                                                                             8
                                                                                                                                      IE
         15.      Al l com m uni cat i ons wi t h any t hi rd-part y rel at i ng t o cl ai m s of t radem ark

inf`1'ingement concerning the Mark.

         16.      All docume nts s upporting thc da ma ge s P la intiff cla ims to ha ve s uffe re d.
                                                                                                                                      (



         17.      All documents supporting the manner of calculating the damages Plaintiff claims                                     3



                                                                                                                                      E




to ha ve s uffe re d in the ma tte r.
                                                                                                                                      §


                                                                                                                                      )




                                                               5
  Case 1:17-cv-09737-JGK-SN Document 27-1 Filed 12/20/18 Page 12 of 12




         18.      All other documents Plaintiff intends to use to support its claims 01' defenses in

tho action.

        19.       All documents Plaintiff intends to use at a hearing or trial in this proceeding.


Da te d: Ne w York, Ne w York
         July 31 , 2018

                                                 MdIs ha     nnche y Wa rne r Cole ma n & Goggin

                                         By:
                      mifh, Es q                Howa rd Té
                                                88 Pine Street, 21" Floor
                                                Ne w York, Ne w York 10005
                                                (212) 376-6400

                                                 and

                                                Lawrence C. Ecoff, Esq.,pro hae vice
                                                Ecoff Campain & Tilles, LLP
                                                280 South Beverly Drive #504
                                                Beverly Hills, CA 90212
                                                (310) 887~1850
                                                A/Iorneysfor Defendant, New AJoda, LLC


LEGAL/I I6807462.V1




                                                                                                       8
                                                                                                       1
                                                                                                       3

                                                                                                       3
                                                                                                       8
                                                                                                       s




                                                    6
